Citation Nr: 1135165	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome. 

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus. 

3.  Entitlement to a higher special monthly compensation (SMC) for aid and attendance. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1966 to July 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In pertinent part of that rating decision, the RO denied the claims for service connection for chronic fatigue syndrome, a higher evaluation for diabetes mellitus, and SMC for aid and attendance. 

The Veteran was previously scheduled to attend a Board hearing before a Veterans Law Judge (VLJ) of the Board at the Central Office in Washington, District of Columbia.  However, in March 2011, he cancelled this proceeding in advance of his scheduled hearing date.  See 38 C.F.R. § 20.704(e) (2010).

The Board notes that on March 8, 2010 the Veteran received notice of the RO determination on 28 issues from earlier that month.  On March 29, 2011, VA received a correspondence from the Veteran and his wife with a large number of documents submitted as attachments.  It is unclear from this correspondence and the attached documents whether the Veteran intends to submit a notice of disagreement to any of the issues addressed in the March 2010 rating decision or if he seeks to file any new claims, including applications to reopen any of the previous denied claims for service connection.  The Board REFERS these matters back to the RO in order to obtain clarification from the Veteran regarding his intent, and if applicable, address of the matter of timeliness of the March 29, 2011 correspondence as a notice of disagreement to the March 2010 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for chronic sleep apnea, a higher evaluation for diabetes mellitus, and SMC for aid and attendance.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims. 

Initially, the Board notes that a review of the claims folder shows that there are Social Security Administration (SSA) records and an SSA determination that are not in the claims file that may very well be pertinent to the matters on appeal.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The record shows that VA initially sought to obtain the outstanding SSA records in January 1998, but was informed that it had requested the documents from the wrong jurisdiction.  It was not known when the records would be available for VA.  No follow-up attempts have been made to obtain the outstanding SSA records since then.  Moreover, given the length of time since the last request, it is likely that there are additional SSA records that could be obtained.  Since the SSA determination as well as the records upon which the agency based its determination might be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A remand is also in order for the Agency of Original Jurisdiction (AOJ) to consider additional evidence received in the claims file since the last Supplemental Statement of the Case (SSOC) for which no waiver has been provided.  See 38 C.F.R. § 20.800.  This evidence includes the report of a January 2010 VA diabetes mellitus examination that specifically addresses the severity of the Veteran's disability due to diabetes mellitus.  While the SSOC is dated in April 2010, there is no indication in the SSOC that shows the AOJ has considered the findings contained in the January 2010 VA examination when adjudicating the Veteran's diabetes mellitus claim.  

The AOJ should consider the contentions raised by the Veteran in the March 2011 correspondence (with attached marked-up copy of the January 2010 VA examination report)  regarding the accuracy of the Veteran's statement as recorded by the VA examiner.  The AOJ should then consider whether a new VA examination is needed to determine the severity of the Veteran's disability due to diabetes mellitus. 

With respect to the claim for SMC for aid and attendance, the Veteran has asserted, and the medical evidence of record indicates, that his conditions may have worsened since the last VA examination in March 2008.  In light of the possibility that the Veteran's service-connected disabilities have worsened in severity, the Board concludes a new VA aid and attendance examination is warranted.  The Board further notes that the issue of whether the Veteran is entitled to an increased special monthly compensation (SMC) award is "inextricably intertwined" with the Veteran's raised service connection and increased rating claims referred to in the Introduction section.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal, are to be identified and developed prior to appellate review.  Id.  Here, the SMC issue must be deferred pending the full development and adjudication of the Veteran's service connection increased rating claims raised in the record.

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA or private treatment identified by the Veteran.

Lastly, it appears from the March 2011 correspondence that the Veteran wishes to revoke his appointment of the Virginia Department of Veteran Services as his representative before VA.  Therefore, he must be informed of the alternatives and given an opportunity to choose a new representative.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must inform the Veteran of his alternatives in deciding whether to seek a new representative before VA.  If the Veteran appoints a new representative, the claims folder must be forwarded to him or her for review in conjunction with this appeal.

2.  Request from the Social Security Administration (SSA) all medical and adjudicative records that are related to the award of SSA disability benefits to the Veteran.  Associate any records received with the claims file.

3.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any VA and/or private records of pertinent medical treatment that are not yet on file.

4.  If no records are available, documentation stating such should be incorporated into the claims file.  The Veteran should be notified of any unsuccessful attempt to obtain such records and should be informed that he may submit medical evidence or records to support his claim.

5.  After the above development is complete and the records are obtained, the RO/AMC should arrange for the Veteran to be examined by an appropriate physician to determine whether he requires aid and attendance or is housebound as a result of his service- connected disabilities.  The examiner must have available copies of the criteria for establishing housebound status (3.350(f), and for A&A (3.352).  Any indicated tests or studies should be completed. 

In the examination report, the examiner should opine as to the following:

 (a) Whether the Veteran is substantially confined to the premises of his home; or

 (b) Whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or

 (c) Whether the Veteran is in a nursing home because of mental or physical incapacity; or

 (d) Whether his disabilities prevent him from protecting herself from the hazards incident to his environment, keeping himself clean and presentable, dressing or undressing himself, feeding herself due to loss of coordination of the upper extremities or extreme weakness, attending to the wants of nature, or otherwise require regular aid and attendance by another person.

The examiner must provide a rational explaining any opinion rendered. 

6.  Review the additional evidence, including the report of the January 2010 VA examination and the Veteran's subsequent statements, that pertinent to the Veteran's claim for an increased evaluation for diabetes mellitus, and determine if any additional development is needed, including a new VA examination. 

7.  The RO/AMC should then re-adjudicate the claims for entitlement to service connection, increased rating and special monthly compensation.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran with the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


